Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claim(s) 1-4, 8, 10, 13, 16-17, 21-24, 29, 31-32, 35-39, 41, 43, 46, 59, 64-65, 67, 70, 75, 85-86, 88 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
This office action is responsive to the amendment filed on 1/31/2022. As directed by the amendment, the status of the claim(s) are: 
Claim(s) 1, 24, 36 has/have been amended;
Claim(s) 5-7, 9, 11-12, 14-15, 18-20, 25-28, 30, 33-34, 40, 42, 44-45, 47-58, 60-63, 66, 68-69, 71-74, 76-84, 87 is/are cancelled;
Claim(s) 1-4, 8, 10, 13, 16-17, 21-24, 29, 31-32, 35-39, 41, 43, 46, 59, 64-65, 67, 70, 75, 85-86, 88 is/are presently pending.
The amendment(s) to the claim(s) is sufficient to overcome the 35 U.S.C. 101 rejection(s) from the previous office action.
See previous nonfinal office action p. 4-5 for discussion of prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/Primary Examiner, Art Unit 3792